United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  February 14, 2007

                                                              Charles R. Fulbruge III
                              No. 04-40752                            Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

RONNIE LEE HAMPTON, also known as Rabbit,
also known as Robert Hampton,
                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 6:03-CR-62-ALL-LED
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Ronnie Lee Hampton has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).       Hampton has not filed

a response.     Our independent review of counsel’s brief and the

record discloses no nonfrivolous issues for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.   The Government’s motion to

dismiss the appeal is DENIED as moot.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.